 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 1:19-cr-00014-DAD-BAM
12                        Plaintiff,
13             v.                                      ORDER DENYING DEFENDANT’S
                                                       MOTION TO DISMISS
14       ENRIQUE LOPEZ, et al.,
                                                       (Doc. Nos. 62–65, 67)
15                        Defendants.
16

17            This matter is before the court on defendant Enrique Lopez’s motion to dismiss count

18   three of the superseding indictment.1 Defendants Robledo, Bravo, Lemus, and Zavala joined in

19   the motion. (Doc. Nos. 66–69.) A hearing was held on May 6, 2019 at which counsel for all

20   parties appeared. Having considered the parties’ briefing, and having heard from counsel, the

21   court will deny defendants’ motion.

22                                            BACKGROUND

23            On May 2, 2019, the grand jury returned a superseding indictment in this case. (Doc. No.

24   77.) The superseding indictment charges defendants with: (1) conspiracy to commit armed bank

25

26
     1
       Defendant Lopez’s motion was filed prior to the return of the superseding indictment of this
     case. (Doc. No. 77.) However, at the hearing, the parties agreed that the arguments raised in
27   defendant Lopez’s memorandum in support of the motion are just as applicable to count three as
     alleged in the superseding indictment as they were to the original indictment. Accordingly, the
28   court will construe the motion as a motion to dismiss count three of the superseding indictment.
                                                       1
 1   robbery in violation of 18 U.S.C. §§ 371 and 2113(a); (2) attempted armed bank robbery in

 2   violation of 18 U.S.C. § 2113(a); and (3) carrying a firearm during and in relation to a crime of

 3   violence in violation of 18 U.S.C. § 924(c)(1)(A). (Id.) These charges stem from events that

 4   allegedly occurred on November 16, 2018. (Id. at ¶ 2.) On that date, defendants met an

 5   apartment complex in Modesto, California, and proceeded to drive in four separate vehicles

 6   (including a stolen Nissan Altima) from the apartment complex to a shopping area in Modesto

 7   where branches of Wells Fargo Bank, Umpqua Bank, and Chase Bank were located. (Id. at ¶¶ 2–

 8   3.) When the defendants arrived at the shopping area, the vehicles split up. (Id. at ¶ 4.)

 9   Defendant Zavala parked his vehicle a short distance from a bank, while defendant Lemus acted

10   as a lookout, driving back and forth in front of the banks and talking on the phone to his

11   coconspirators. (Id.) The remaining defendants drove to an alley, where Lopez began loading

12   items into the stolen Nissan. (Id. at 5.) Defendant Bravo started driving the stolen Nissan

13   towards the Umpqua and Chase banks when he was stopped. (Id. at 6.) Inside the Nissan vehicle

14   were found two semiautomatic rifles, two handguns, masks, gloves, and a duffel bag. (Id.)

15          On March 26, 2019, defendant Lopez filed the instant motion to dismiss the charge of

16   violating 18 U.S.C. § 924(c)(1)(A) as alleged in count three and thereafter supplemented the

17   arguments made therein. (Doc. Nos. 62–65.) The other defendants joined in that motion. (Doc.

18   Nos. 66–69.) The government filed an opposition on April 11, 2019. (Doc. No. 74.) Lopez filed

19   a reply on April 16, 2019, and a sur-reply on April 19, 2019. (Doc. Nos. 75–76.)

20                                               ANALYSIS
21          Defendants argue that count three of the superseding indictment must be dismissed. As

22   noted, in that count the defendants are charged with carrying a firearm during and in relation to a

23   crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). Defendant contends that attempted

24   armed bank robbery under 18 U.S.C. § 2113(a) is not a crime of violence under 18 U.S.C.

25   § 924(c)(3)(B), and that count three must therefore be dismissed.

26          The Ninth Circuit has held that armed bank robbery under § 2113(a) is categorically a
27   crime of violence under 18 U.S.C. § 924(c). United States v. Watson, 881 F.3d 782, 783–84 (9th

28   Cir.), cert. denied, ___ U.S. ___, 139 S. Ct. 203 (2018). Although the Ninth Circuit has not
                                                       2
 1   addressed whether attempted armed bank robbery, as charged in this case, is also a crime of

 2   violence, the Seventh Circuit has. See United States v. Armour, 840 F.3d 904, 907 (7th Cir.

 3   2016), as amended (June 26, 2017). The government argues that this court should adopt the

 4   holding in Armour, find that defendants are properly charged with violating § 924(c) and deny

 5   their motion to dismiss. Defendants respond by contending that a circuit split exists on the issue

 6   presented by their motion and that this court is foreclosed from adopting the holding in Armour

 7   because the Ninth Circuit has defined the elements of the offense of attempted armed bank

 8   robbery differently than the Seventh Circuit. (Doc. No. 75 at 1–3.)

 9          Defendants are correct that a circuit split exists with respect to what the government must

10   prove in order to convict a defendant of attempted armed bank robbery under § 2113(a). In the

11   Ninth Circuit, a defendant satisfies the actus reus requirement that offense where “the defendant

12   intended to use force, violence or intimidation and made a substantial step toward consummating

13   the robbery.” United States v. Moore, 921 F.2d 207, 209 (9th Cir. 1990). In other words, in this

14   circuit conviction under § 2113(a) for attempted armed bank robbery “does not require the actual

15   use of force, violence or intimidation.” Id. The Seventh Circuit has considered and rejected this

16   rule, holding instead that “actual force and violence or intimidation is required for a conviction

17   under the first paragraph of § 2113(a), whether the defendant succeeds (takes) or fails (attempts to

18   take) in his robbery attempt.” United States v. Thornton, 539 F.3d 741, 747 (7th Cir. 2008)

19   (citing Moore, 921 F.2d at 209).

20          Relying on this circuit split, defendants argue that because the Ninth Circuit does not
21   require the government to prove the actual use of force in order to secure a conviction for

22   attempted armed bank robbery, that offense cannot constitute a crime of violence. (Doc. No. 75

23   at 2–3.) This argument has some initial appeal—after all, where an individual has not actually

24   applied physical force to the person of another, his conduct would not generally be described as

25   “violent.” See Leocal v. Ashcroft, 543 U.S. 1, 11 (2004) (noting that the “ordinary meaning” of

26   the term crime of violence “suggests a category of violent, active crimes”). Moreover, because
27   “[a]n offense is categorically a crime of violence only if the least violent form of the offense

28   qualifies as a crime of violence,” the court must seriously consider defendants’ contention that
                                                        3
 1   attempted armed bank robbery cannot be a crime of violence in the Ninth Circuit, where that

 2   crime is fully accomplished even in the absence of the actual use of force. See Watson, 881 F.3d

 3   at 784 (citing Moncrieffe v. Holder, 569 U.S. 184, 190–91 (2013)). After giving defendants’

 4   argument in this regard full consideration, however, the court finds that it must be rejected based

 5   upon the language of § 924(c) itself.

 6          Title 18 U.S.C. § 924(c)(3) defines a crime of violence as any felony that “has as an

 7   element the use, attempted use, or threatened use of physical force against the person or property

 8   of another.” (emphasis added). Although the Ninth Circuit has not addressed this language,

 9   every circuit and district court to do so appears to have concluded that in light of this statutory

10   language, where a particular substantive offense is a crime of violence under § 924(c), the

11   attempted commission of that same offense also amounts to a crime of violence. See United

12   States v. St. Hubert, 909 F.3d 335, 352 (11th Cir. 2018) (“Like completed Hobbs Act robbery,

13   attempted Hobbs Act robbery qualifies as a crime of violence under § 924(c)(3)(A)’s use-of-force

14   clause because that clause expressly includes ‘attempted use’ of force.”); Ovalles v. United States,

15   905 F.3d 1300, 1306 (11th Cir. 2018) (“Even assuming that the substantial step itself in an

16   attempted carjacking offense falls short of actual or threatened violence, we also conclude that

17   because a completed carjacking qualifies as a crime of violence, an attempt to commit that violent

18   offense constitutes a crime of violence too.”), petition for cert. filed, No. 18-8393 (U.S. Mar. 12,

19   2019); United States v. Rinker, 746 Fed. App’x 769, 772 (10th Cir. 2018)2 (“[W]e have

20   previously held that armed bank robbery requires as an element the use, attempted use, or
21   threatened use of physical force. So even if Mr. Rinker had been convicted of attempted armed

22   bank robbery, he would necessarily have attempted to use physical force, triggering § 924(c)’s

23   elements clause.”) (footnotes omitted); Morris v. United States, 827 F.3d 696, 699 (7th Cir. 2016)

24   (Hamilton, J., concurring) (“If the completed crime has as an element the actual use, attempted

25   use, or threatened use of physical force against the person or property of another, then attempt to

26   commit the crime necessarily includes an attempt to use or to threaten use of physical force
27
     2
       Citation to this unpublished opinion is appropriate pursuant to Federal Rule of Appellate
28   Procedure 32.1.
                                                       4
 1   against the person or property of another.”); United States v. Johnson, No. 2:12-cr-00336-JAD-

 2   CWH, 2018 WL 3518448, at *4 (D. Nev. July 19, 2018) (“Because completed Hobbs Act robbery

 3   categorically qualifies as a crime of violence under § 924(c)’s force clause, attempted Hobbs Act

 4   robbery also qualifies as a crime of violence, as the force clause encompasses the attempted or

 5   threatened use of force.”); United States v. Baires-Reyes, 191 F. Supp. 3d 1046, 1050–51 (N.D.

 6   Cal. 2016) (“Attempted Hobbs Act robbery would in fact qualify as a crime of violence because

 7   the force clause [of § 924(c)] explicitly encompasses attempted use of physical force”); cf. Hill v.

 8   United States, 877 F.3d 717, 719 (7th Cir. 2017) (holding, under a different subsection of § 924,

 9   that “[w]hen a substantive offense would be a violent felony under § 924(e) and similar statutes,

10   an attempt to commit that offense also is a violent felony”), cert. denied, ___ U.S. ___, 139 S. Ct.

11   352 (2018).

12          It is a “cardinal principle of interpretation that courts must give effect, if possible, to every

13   clause and word of a statute.” Loughrin v. United States, 573 U.S. 351, 358 (2014) (internal

14   quotation marks omitted). In the undersigned’s view, if the phrase “attempted use” within

15   § 924(c) is to have meaning, it must mean that where the substantive offense is itself a crime of

16   violence under § 924(c), the attempted commission of that crime is necessarily also a crime of

17   violence. In this respect, the court finds the line of cases cited above to be compelling and

18   persuasive.

19          The only remaining question, therefore, is whether the substantive offense of armed bank

20   robbery is a crime of violence under § 924(c). The Ninth Circuit answered this question in the
21   affirmative in Watson and this court is bound by that holding. Watson, 881 F.3d at 783–84.

22   Because armed bank robbery is a crime of violence, attempted armed bank robbery is as well.

23   Moreover, because the court finds that attempted armed bank robbery is a crime of violence under

24   § 924(c)(3)(A), it need not address the parties’ alternative arguments regarding whether it is also

25   a crime of violence under subsection (B), the so-called “residual clause.” See United States v.

26   Gutierrez, 876 F.3d 1254, 1256 (9th Cir. 2017) (“Because we conclude that carjacking constitutes
27   a crime of violence under the force clause, we have no need to address the residual clause.”), cert.

28   denied, ___ U.S. ___, 138 S. Ct. 1602 (2018).
                                                         5
 1          For the reasons explained above, defendants’ motion to dismiss count three of the

 2   indictment and other associated motions (Doc. Nos. 62–65, 67), are therefore denied.

 3   IT IS SO ORDERED.
 4
        Dated:    May 10, 2019
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     6
